Citation Nr: 1810356	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral upper extremity peripheral neuropathy to include as secondary to service-connected type II diabetes mellitus and Parkinson's disease.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded this matter in June 2017 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

After affording the Veteran the benefit of reasonable doubt, the evidence supports that the Veteran has bilateral upper extremity peripheral neuropathy secondary to a service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral upper extremity peripheral neuropathy are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).  Furthermore, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

In this case, the Board considered the opinion of a September 2017 VA examiner that the Veteran does not have bilateral upper extremity peripheral neuropathy.  The examiner noted that the Veteran complained of nerve problems including numbness and tingling affecting his fingers.  However, the examiner found that the Veteran's medical records and objective information from the exam did not confirm a diagnosis of bilateral upper extremity peripheral neuropathy.   

The Board also considered a January 2014 opinion from the Veteran's treating doctor, M.B.H., who opined that the Veteran's symptoms are consistent with Parkinson's disease.  The doctor opined that the Veteran had progressive worsening peripheral neuropathy with more pronounced sensory loss on examination in both his arms.  

The Board ultimately finds that there is an approximate balance of negative and positive evidence as to whether the Veteran has bilateral upper extremity peripheral neuropathy secondary to his service-connected disabilities including Parkinson's disease and diabetes.  Affording the Veteran the benefit of reasonable doubt, the Board finds the Veteran has bilateral upper extremity peripheral neuropathy secondary to a service-connected disability.  

The Board notes that the Veteran is already service-connected for muscle rigidity and stiffness in his bilateral upper extremities due to Parkinson's disease, rated under Diagnostic Code 8004-8514.


ORDER

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is granted, subject to the laws and regulations governing monetary benefits.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


